Name: Commission Implementing Decision (EU) 2015/820 of 22 May 2015 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 3373) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 2015-05-27

 27.5.2015 EN Official Journal of the European Union L 129/41 COMMISSION IMPLEMENTING DECISION (EU) 2015/820 of 22 May 2015 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2015) 3373) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Decision demarcates and lists certain areas of those Members States differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Italy, Latvia, Lithuania and Poland. (2) Between March and May 2015, three notification of cases of African swine fever in wild boar were reported by Poland (in the gmina of Narewka) and Estonia (in the vald of Rannu and in the vald of Viljandi) in the restricted area listed in Part I of the Annex to Implementing Decision 2014/709/EU. (3) The evolution of the current epidemiological situation should be considered in the assessment of the risk represented by the animal health situation in Poland and Estonia. In order to focus animal health control measures and to prevent the spread of African swine fever, as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures provided for in the Annex to Implementing Decision 2014/709/EU should be amended to take into account the current animal health situation as regards that disease in Poland and Estonia. (4) Implementing Decision 2014/709/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX ANNEX PART I 1. Estonia The following areas in Estonia:  the maakond of PÃ µlvamaa,  the maakond of JÃ µgeva,  the vald of Alatskivi,  the vald of HÃ ¤Ã ¤demeeste,  the vald of Haaslava,  the vald of Imavere,  the vald of Kambja,  the vald of KÃ µpu,  the vald of Laekvere,  the vald of Laeva,  the vald of Lasva,  the vald of Luunja,  the vald of MÃ ¤ksa,  the vald of Meeksi,  the vald of MeremÃ ¤e,  the vald of NÃ µo,  the vald of Paikuse,  the vald of PeipsiÃ ¤Ã ¤re,  the vald of Piirissaare,  the vald of RÃ ¤gavere,  the vald of Saarde,  the vald of SÃ µmeru,  the vald of Surju,  the vald of Tahkuranna,  the vald of TÃ ¤htvere,  the vald of Tartu,  the vald of Tori,  the vald of TÃ ¼ri,  the vald of Ã lenurme,  the vald of VÃ ¤ndra,  the vald of Vara,  the vald of Vastseliina,  the vald of Vinni,  the vald of Viru-Nigula,  the vald of VÃ µnnu,  the vald of VÃ µru,  the linn of Kunda,  the linn of Tartu,  the linn of VÃ ¤ndra,  the linn of VÃ µhma,  the linn of VÃ µru. 2. Latvia The following areas in Latvia:  the novads of Aizkraukles,  in the novads of AlÃ «ksnes, the pagasti of Ilzenes, ZeltiÃ u, Kalncempju, Annas, Malienas, Jaunannas, MÃ lupes and Liepnas,  in the novads of Krimuldas, the pagasts of Krimuldas,  the novads of Amatas,  in the novads of Apes, the pagasts of VireÃ ¡u,  the novads of Baltinavas,  the novads of Balvu,  the novads of CÃ su,  the novads of Gulbenes,  the novads of IkÃ ¡Ã ·iles,  the novads of InÃ ukalna,  the novads of Jaunjelgavas,  the novads of Jaunpiepalgas,  the novads of Ã ¶eguma,  the novads of LielvÃ rdes,  the novads of LÃ «gatnes,  the novads of MÃ lpils,  the novads of Neretas,  the novads of Ogres,  the novads of PriekuÃ ¼u,  the novads of Raunas,  the novads of RopaÃ ¾u,  the novads of RugÃ ju,  the novads of Salas,  the novads of SÃ jas,  the novads of Siguldas,  the novads of SkrÃ «veru,  the novads of Smiltenes,  the novads of Vecpiebalgas,  the novads of Vecumnieku,  the novads of ViesÃ «tes,  the novads of ViÃ ¼akas. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of KÃ dainiai, the seniÃ «nija of JosvainiÃ ³, Pernaravos, KrakiÃ ³, KÃ dainiÃ ³ miesto, Dotnuvos, GudÃ ¾iÃ «nÃ ³ and SurviliÃ ¡kio,  in the rajono savivaldybÃ  of PaneveÃ ¾ys, the seniÃ «nija of Krekenavos, UpytÃ s, VelÃ ¾io, MieÃ ¾iÃ ¡kiÃ ³, KarsakiÃ ¡kio, NaujamiesÃ io, PaÃ ¯strio, PanevÃ Ã ¾io and SmilgiÃ ³,  in the rajono svaivaldybÃ  of RadviliÃ ¡kis the seniÃ «nija of SkÃ miÃ ³ and Sidabravo,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nija of Akademijos, AlÃ ¡Ã nÃ ³, BabtÃ ³, Batniavos, Ã ekiÃ ¡kÃ s, EÃ ¾erÃ lio, Garliavos, Garliavos apylinkiÃ ³, KaÃ erginÃ s, Kulautuvos, Linksmakalnio, Raudondvario, RingaudÃ ³, RokÃ ³, Taurakiemio, Vilkijos, Vilkijos apylinkiÃ ³ and ZapyÃ ¡kio,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nija of Kruonio, NemaitoniÃ ³, Ã ½ieÃ ¾mariÃ ³, Ã ½ieÃ ¾mariÃ ³ apylinkÃ s and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located south of the road N. A1,  the miesto savivaldybÃ  of PaneveÃ ¾ys,  the rajono savivaldybÃ  of Pasvalys,  the rajono savivaldybÃ  of Prienai,  the savivaldybÃ  of BirÃ ¡tonas,  the savivaldybÃ  of Kalvarija,  the savivaldybÃ  of Kazlu Ruda,  the savivaldybÃ  of Marijampole. 4. Poland The following areas in Poland: In the wojewÃ ³dztwo podlaskie:  the powiat M. SuwaÃ ki,  the powiat M. BiaÃ ystok,  the gminy of Rutka-Tartak, Szypliszki, SuwaÃ ki, Raczki in the powiat suwalski,  the gminy of Krasnopol and PuÃ sk in the powiat sejneÃ ski,  the gminy of AugustÃ ³w with the city of AugustÃ ³w, Nowinka, Sztabin and BargÃ Ã ³w KoÃ cielny in the powiat augustowski,  the powiat moniecki,  the gminy of Suchowola and Korycin in the powiat sokÃ ³lski,  the gminy of Choroszcz, Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Tykocin, ZabÃ udÃ ³w, Ã apy, PoÃ wiÃtne, Zawady, and Dobrzyniewo DuÃ ¼e in the powiat biaÃ ostocki,  the powiat bielski,  the gminy of Narew, CzyÃ ¼e, HajnÃ ³wka with the city of HajnÃ ³wka, Dubicze Cerkiewne, Kleszczele and Czeremcha in the powiat hajnowski,  the gminy of Grodzisk, Dziadkowice and Milejczyce in the powiat siemiatycki,  the gminy of Rutki in the powiat zambrowski,  the gminy of Kobylin-Borzymy, Kulesze KoÃ cielne, SokoÃ y, Wysokie Mazowieckie with the city of Wysokie Mazowieckie, Nowe Piekuty, Szepietowo, Klukowo and Ciechanowiec in the powiat wysokomazowiecki. PART II 1. Estonia The following areas in Estonia:  the maakond of IDA-Virumaa,  the maakond of Valgamaa,  the vald of Abja,  the vald of Antsla,  the vald of Haanja,  the vald of Halliste,  the vald of Karksi,  the vald of Kolga-Jaani,  the vald of Konguta,  the vald of KÃ µo,  the vald of Misso,  the vald of MÃ µniste,  the vald of Paistu,  the vald of PÃ ¤rsti,  the vald of Puhja,  the vald of Rannu,  the vald of RÃ µngu,  the vald of RÃ µuge,  the vald of Saarepeedi,  the vald of SÃ µmerpalu,  the vald of Suure-Jaani,  the vald of Tarvastu,  the vald of Urvaste,  the vald of Varstu,  the vald of Viiratsi,  the linn of Viljandi. 2. Latvia The following areas in Latvia:  the novads of AknÃ «stes,  in the novads of AlÃ «ksnes, the pagasti of Veclaicenes, Jaunlaicenes, Ziemeru, AlsviÃ ·u, MÃ rkalnes, JaunalÃ «ksnes and Pededzes,  in the novads of Apes, the pagasts of of Gaujienas, Trapenes and Apes,  in the novads of Krimuldas, the pagasts of LÃ durgas,  the novads of Alojas,  the novads of Cesvaines,  the novads of Ã rgÃ ¼u,  the novads of IlÃ «kstes,  the republikas pilsÃ ta of JÃ kabpils,  the novads of JÃ kabpils,  the novads of KocÃ nu,  the novads of Kokneses,  the novads of Krustpils,  the novads of LÃ «vÃ nu,  the novads of LubÃ nas,  the novads of LimbaÃ ¾u,  the novads of Madonas,  the novads of Mazsalacas,  the novads of PÃ rgaujas,  the novads of PÃ ¼aviÃ u,  the novads of SalacgrÃ «vas,  the novads of VarakÃ ¼Ã nu,  the republikas pilsÃ ta of Valmiera. 3. Lithuania The following areas in Lithuania:  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the seniÃ «nija of AndrioniÃ ¡kis, AnykÃ ¡Ã iai, Debeikiai, Kavarskas, Kurkliai, Skiemonys, Traupis, TroÃ ¡kÃ «nai, VieÃ ¡intos and the part of SvÃ dasai located south to road No 118,  in the rajono savivaldybÃ  of KÃ dainiai the seniÃ «nija of PelÃ dnagiÃ ³, VilainiÃ ³, Truskavos and Ã Ã tos,  in the rajono savivaldybÃ  of KupiÃ ¡kis, the seniÃ «nija of Alizava, KupiÃ ¡kis, NoriÃ «nai and SubaÃ ius,  in the rajono savivaldybÃ  of PanevÃ Ã ¾ys the seniÃ «nija of Ramygalos, VadokliÃ ³ and Raguvos,  in the rajono savivaldybÃ  of Kaunas, the seniÃ «nija of Domeikavos, KarmÃ lavos, Kauno miesto, LapiÃ ³, NeveroniÃ ³, SamylÃ ³, UÃ ¾liedÃ ¾iÃ ³ and VandÃ ¾iogalos,  in the rajono savivaldybÃ  of KaiÃ ¡iadorys, the seniÃ «nija of KaiÃ ¡iadoriÃ ³ miesto, KaiÃ ¡iadoriÃ ³ apylinkÃ s, PalomenÃ s, PaparÃ iÃ ³, PravieniÃ ¡kiÃ ³, Ã ½Ã sliÃ ³ and the part of the seniÃ «nija of RumÃ ¡iÃ ¡kiÃ ³ located north of the road N. A1,  the apskritis of Alytus,  the miesto savivaldybÃ  of Vilnius,  the rajono savivaldybÃ  of BirÃ ¾ai,  the rajono savivaldybÃ  of Jonava,  the rajono savivaldybÃ  of Ã alcininkai,  the rajono savivaldybÃ  of Ã irvintos,  the rajono savivaldybÃ  of Trakai,  the rajono savivaldybÃ  of Ukmerge,  the rajono savivaldybÃ  of Vilnius,  the savivaldybÃ  of Elektrenai. 4. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of Giby and Sejny with the city of Sejny in the powiat sejneÃ ski,  the gminy of Lipsk and PÃ aska in the powiat augustowski,  the gminy of DÃ browa BiaÃ ostocka, JanÃ ³w, Nowy DwÃ ³r and Sidra in the powiat sokÃ ³lski,  the gminy of Czarna BiaÃ ostocka, SupraÃ l and WasilkÃ ³w in the powiat biaÃ ostocki,  the gminy of Narewka and BiaÃ owieÃ ¼a in the powiat hajnowski. PART III 1. Latvia The following areas in Latvia:  the novads of Aglonas,  the novads of BeverÃ «inas,  the novads of Burtnieku,  the novads of Ciblas,  the novads of Dagdas,  the novads of Daugavpils,  the novads of KÃ rsavas,  the novads of KrÃ slavas,  the novads of Ludzas,  the novads of NaukÃ ¡Ã nu,  the novads of PreiÃ ¼u,  the novads of RÃ zeknes,  the novads of RiebiÃ u,  the novads of RÃ «jienas,  the novads of StrenÃ u,  the novads of Valkas,  the novads of VÃ rkavas,  the novads of ViÃ ¼Ã nu,  the novads of Zilupes,  the republikas pilsÃ ta of Daugavpils,  the republikas pilsÃ ta of RÃ zekne. 2. Lithuania The following areas in Lithuania:  the rajono savivaldybe of Ignalina,  the rajono savivaldybe of Moletai,  the rajono savivaldybe of RokiÃ ¡kis,  the rajono savivaldybe of Ã vencionys,  the rajono savivaldybe of Utena,  the rajono savivaldybe of Zarasai,  the savivaldybe of Visaginas,  in the rajono savivaldybÃ  of KupiÃ ¡kis, the seniÃ «nija of Ã imonys and SkapiÃ ¡kis,  in the rajono savivaldybÃ  of AnykÃ ¡Ã iai, the part of the seniÃ «nija of SvÃ dasai located north to road No 118. 3. Poland The following areas in Poland: In podlaskie wojewÃ ³dztwo:  the gminy of Krynki, KuÃ ºnica, SokÃ ³Ã ka and SzudziaÃ owo in the powiat sokÃ ³lski,  the gminy of GrÃ ³dek and MichaÃ owo in the powiat biaÃ ostocki. PART IV Italy The following areas in Italy: all areas of Sardinia.